

117 HR 281 IH: District of Columbia Prosecutor Home Rule Act of 2021
U.S. House of Representatives
2021-01-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 281IN THE HOUSE OF REPRESENTATIVESJanuary 12, 2021Ms. Norton introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo assign the responsibility for conducting prosecutions for violations of the laws of the District of Columbia to the head of a local prosecutor’s office designated under local law of the District of Columbia.1.Short titleThis Act may be cited as the District of Columbia Prosecutor Home Rule Act of 2021.2.Responsibility of local prosecutor’s office for conduct of all District of Columbia prosecutions(a)In generalSection 23–101, D.C. Official Code, is amended by striking subsections (a) through (f) and inserting the following:(a)Prosecutions for violations of all police or municipal ordinances or regulations of the District of Columbia and for violations of all penal statutes of the District of Columbia in the nature of police or municipal regulations shall be conducted in the name of the District of Columbia by the head of the local prosecutor’s office or the assistants of the head of such office, except as may otherwise be provided in any such ordinance, regulation, or statute.(b)An indictment or information brought in the name of the United States in the United States District Court for the District of Columbia may include charges of offenses prosecutable by the District of Columbia if the head of the local prosecutor’s office consents to the inclusion of such charges in writing.(c)An indictment or information brought in the name of the District of Columbia in the Superior Court of the District of Columbia may be joined for trial in the United States District Court for the District of Columbia with an indictment or information brought in that court if the offenses charged therein could have been joined in the same indictment or information and if the head of the local prosecutor’s office consents to such joinder.(d)In this section, the local prosecutor’s office is the office designated under local law of the District of Columbia as the office responsible for conducting prosecutions under this section. (e)Nothing in this section shall affect the authority of the Attorney General of the United States or the United States Attorney for the District of Columbia to exercise jurisdiction concerning violations of the laws of the United States..(b)Conforming amendments(1)AppealsSection 23–104, D.C. Official Code, is amended by striking Corporation Counsel each place it appears in subsections (a)(1), (b), and (d), and inserting head of the local prosecutor’s office (as defined in section 23–101(d)).(2)Proceedings to establish previous convictionsSection 23–111(a)(1), D.C. Official Code, is amended by striking Corporation Counsel and inserting head of the local prosecutor’s office (as defined in section 23–101(d)).(3)Definition of prosecutorSection 23–501(3), D.C. Official Code, is amended by striking Corporation Counsel of the District of Columbia and inserting head of the local prosecutor’s office (as defined in section 23–101(d)).(4)Disposition of property seized under search warrantSection 23–525, D.C. Official Code, is amended by striking Corporation Counsel for the District of Columbia and inserting head of the local prosecutor’s office (as defined in section 23–101(d)).(5)Deposit of seized currencySection 23–532(b)(1), D.C. Official Code, is amended by striking Corporation Counsel for the District of Columbia and inserting head of the local prosecutor’s office (as defined in section 23–101(d)).(6)Consultation in promulgation of regulations regarding warrant and arrest proceduresSection 23–533, D.C. Official Code, is amended by striking Corporation Counsel and inserting head of the local prosecutor’s office (as defined in section 23–101(d)).(7)Recommendations by Pretrial Services Agency regarding release or detention; notice regarding failure to comply with conditions of releaseSection 23–1303, D.C. Official Code, is amended—(A)in the sixth sentence of subsection (a), by striking Corporation Counsel of the District of Columbia and inserting head of the local prosecutor’s office (as defined in section 23–101(d)); and(B)in subsection (h)(5), by striking Corporation Counsel of the District of Columbia and inserting head of the local prosecutor’s office (as defined in section 23–101(d)).(c)Effective dateThe amendments made by this section shall apply with respect to violations of District of Columbia ordinances, regulations, and statutes which occur after the expiration of the 6-month period which begins on the date on which a local law of the District of Columbia which designates the local prosecutor’s office for purposes of section 23–101(d), D.C. Official Code (as amended by subsection (a)) takes effect.